 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) dated August 17, 2007, is entered
into between YA GLOBAL INVESTMENTS, L.P. (the “Purchaser”) and DELEK RESOURCES,
INC. (the “Company”).


1. Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, the Purchaser shall purchase from the Company and the Company shall
issue to the Purchaser a Secured Convertible Debenture in the form attached
hereto as Exhibit A (the “Convertible Debenture,” and as converted, the
“Conversion Shares”)) in the face amount of $90,000.
 
2. Closing. The closing of the issuance of the Debenture shall occur within 1
business day of the satisfaction of all conditions precedent set forth in
Section 6 hereof at the offices of the Purchaser (the “Closing”).
 
3. Closing Procedure. At the Closing, the Company shall execute and deliver the
Debenture and the Purchaser shall pay the Purchase Price in accordance with the
disbursement instructions set forth on Schedule I attached hereto.
 
4. Representations, Warranties, and Covenants of the Company.  The Company makes
the following representations, warranties and agreements and confirms the
following understandings:
 
(a) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries taken as a whole.
 
(b) SEC Documents: Financial Statements. Since January 1, 2005, except as
disclosed on the Disclosure Schedule attached hereto, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (all of the foregoing filed prior to the date hereof or amended
after the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein, being
hereinafter referred to as the “SEC Documents”). As of their respective dates,
the financial statements of the Company disclosed in the SEC Documents (the
“Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
Financial Statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and, fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Subscribers which is
not included in the SEC Documents, including, without limitation, information
referred to in this Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
1

--------------------------------------------------------------------------------


 
(c) 10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.
 
(d) Legal and Other Proceedings. Except as set forth in the SEC Documents,
neither the Company, nor any of its affiliates or its executive officers or
directors (in their capacity as executive officers or directors), is a party to
any pending or, to the best knowledge of the Company, threatened, or unasserted
but considered by it to be probable of assertion, claim, action, suit,
investigation, arbitration or proceeding, or is subject to any order, judgment
or decree that is reasonably expected by management of the Company to have,
either individually or in the aggregate, a material adverse effect on the
condition (financial or otherwise), earnings or results of operations of the
Company. The Company is not, as of the date hereof, a party to or subject to any
enforcement action instituted by, or any agreement or memorandum of
understanding with, any federal or state regulatory authority restricting its
operations or requiring that actions be taken, and no such regulatory authority
has threatened any such action, memorandum or order against the Company and the
Company has not received any report of examination from any federal or state
regulatory agency which requires that the Company address any problem or take
any action which has not already been addressed or taken in a manner
satisfactory to the regulatory agency.
 
(e) Authorization; Conflict; Valid and Binding Obligation. When issued in
accordance herewith, the Convertible Debenture will be duly and validly
authorized by all requisite corporate action of the Company. The Company has
full right, power and capacity to execute, deliver and perform its obligations
under the Convertible Debenture. No governmental license, permit or
authorization and no registration or filings with any court, governmental
authority or regulatory agency is required in connection with the Company's
execution, delivery and/or performance of the Convertible Debenture, other than
any filings required by applicable federal and state securities laws. The
execution, delivery and performance of the Convertible Debenture, the
consummation of the transactions herein contemplated and the compliance with the
terms of the Convertible Debenture by the Company will not violate or conflict
with any provision of the Articles of Incorporation, as amended or By-laws of
the Company, or any agreement, instrument, law or regulation to which the
Company is a party or by which the Company may be bound. The Convertible
Debenture, upon execution and delivery by the Company, will represent the valid
and binding obligation of the Company enforceable in accordance with its terms.
 
2

--------------------------------------------------------------------------------


 
(f)  The Company is party to that certain Joint Operating Agreement (the “Joint
Agreement”) dated March 6, 2007, by and between Quantum Oil & Gas, L.L.C., as
Operator, and Touchstone Resources, LTD., the Company, and 0070728 B.C., LTD. as
non-Operators, as amended or assigned from time to time. Pursuant to the Joint
Agreement the Company has a 33.3333% working interest and a 24.999975% net
revenue interest (“NRI”) in the Wanner 27-1 Well described in the Joint
Agreement. The Company hereby represents, warrants, and confirms that with the
payments to be made to Baleen, LLC and Sanjel USA, Inc. with the proceeds of the
sale of the Convertible Debentures, the Company will maintain its full working
interest and net revenue interests pursuant to the Operating Agreement.
 
(g) Overriding Royalty Interest. For a good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company does
hereby GRANT, BARGAIN, SELL, TRANSFER, ASSIGN, CONVEY, WARRANT and DELIVER to
the Purchaser an overriding royalty interest in and to the interests of the
Company derived from the Joint Agreement equal to ten percent (10%) of the NRI
allocable to the Company. The Company shall pay to the Purchaser all amounts
owed pursuant to this section on a monthly basis.
 
5. Representations, Warranties, and Covenants of the Purchaser.  The Purchaser
makes the following representations, warranties and agreements and confirms the
following understandings:
 
(a) Investment Purpose. The Purchaser is acquiring the Convertible Debentures
and, upon conversion of Convertible Debentures, the Purchaser will acquire the
Conversion Shares then issuable, for its own account for investment only and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
such Purchaser reserves the right to dispose of the Conversion Shares at any
time in accordance with or pursuant to an effective registration statement
covering such Conversion Shares or an available exemption under the Securities
Act.
 
(b) Accredited Investor Status. The Purchaser is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D.
 
(c) Reliance on Exemptions. The Purchaser understands that the Convertible
Debentures are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Purchaser to acquire such securities.
 
3

--------------------------------------------------------------------------------


 
(d) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Convertible
Debentures or the Conversion Shares, or the fairness or suitability of the
investment in the Convertible Debentures or the Conversion Shares, nor have such
authorities passed upon or endorsed the merits of the offering of the
Convertible Debentures or the Conversion Shares.
 
(e) Transfer or Resale. The Purchaser understands that: (i) the Convertible
Debentures have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) the Purchaser
shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; (ii) any sale of such securities made in
reliance on Rule 144 under the Securities Act (or a successor rule
thereto) (“Rule 144”) may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of such securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register such securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.
 
(f) Legends. The Purchaser understands that the certificates or other
instruments representing the Convertible Debentures and or the Conversion Shares
shall bear a restrictive legend in substantially the following form (and a stop
transfer order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 
4

--------------------------------------------------------------------------------


 
The legend set forth above shall be removed and the Company within two (2)
business days shall issue a certificate without such legend to the holder of the
Conversion Shares upon which it is stamped, if, unless otherwise required by
state securities laws, (i) in connection with a sale transaction, provided the
Conversion Shares are registered under the Securities Act or (ii) in connection
with a sale transaction, after such holder provides the Company with an opinion
of counsel, which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public
sale, assignment or transfer of the Conversion Shares may be made without
registration under the Securities Act.
 
(g) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Purchaser and is a valid and
binding agreement of the Purchaser enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
6. Use of Proceeds. The Company shall use the net proceeds of the Convertible
Debenture as follows: (a) $54,000 shall be used to pay Sanjel USA, Inc. to
conduct tests in connection with certain wells, (b) $26,000 to pay Baleen, LLC
for rig operations in connection with certain wells, and (c) to pay the fees and
expenses of the Purchaser set forth below.
 
7. Fees and Expenses of Purchaser.
 
(a) The Company shall pay to Yorkville Advisors, LLC (“Yorkville”) $8,000 for
monitoring and managing the investment by the Purchaser, pursuant to Yorkville’s
existing advisory obligations to the Purchaser.
 
(b) The Company shall pay a structuring fee to Yorkville of $2,000.
 
(c) The Company shall issue to the Purchaser a Warrant to purchase 500,000
shares of the Company’s Common Stock for a period of five (5) years at an
exercise price of $0.05. The shares of Common Stock issuable under the Warrant
shall be referred to as the “Warrant Shares.”
 
8. Conditions Precedent. The obligations of the Purchaser to purchase the
Convertible Debenture shall be subject to the satisfaction by the Company or the
following conditions precedent:
 

 
a.
The Company shall have executed and delivered to the Purchaser the Convertible
Debentures and the Warrants.

 
5

--------------------------------------------------------------------------------


 

 
b.
The Company shall have provided to the Purchaser a true copy of a certificate of
good standing evidencing the formation and good standing of the Company from the
secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within 10 days of the Closing Date.

 
9. Adjustment to Prior Warrants. On the date hereof the exercise price of the
warrant to purchase 4,500,000 shares of Common Stock originally issued to the
Purchaser on August 1, 2006 (Warrant Number DLKR-1) shall be adjusted from $0.18
to $0.01 and the exercise price of the warrant to purchase 4,500,000 shares of
Common Stock originally issued to the Purchaser on August 1, 2006 (Warrant
Number DLKR-2) shall be adjusted from $0.27 to $0.01.
 
10. Acknowledgement Concerning Filing of the 10-KSB and amended SB-2.  The
Company covenants that it will file its Form 10-KSB for the period ended June
30, 2007 with the SEC in accordance with all rules and regulations of filing
thereunder no later than September 15, 2007. The Company acknowledges that the
Purchaser is relying on the Company’s covenant related to the 10-KSB in
purchasing the Convertible Debenture hereunder and a breach of this covenant
shall be a default under this Agreement and the Debentures. The Company further
covenants that is shall re-file its Form SB-2 registration statement with the
SEC in accordance with all rules and regulations of filing thereunder no later
than September 30, 2007


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Purchase Agreement as of
the date written above.
 

       
PURCHASER:
YA GLOBAL INVESTMENTS, L.P.
      By: Yorkville Advisors, LLC   Its:  Investment Advisor     By:  

--------------------------------------------------------------------------------

Name: Mark Angelo
 
Title: Portfolio Manager

           
COMPANY:
 
DELEK RESOURCES, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Leonard Sternheim
 
Title: Chief Executive Officer

 
7

--------------------------------------------------------------------------------



DISCLOSURE SCHEDULE
 
8

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF CONVERTIBLE DEBENTURE
 
9

--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF WARRANT
 
10

--------------------------------------------------------------------------------


 
SCHEDULE I


DISBURSEMENT INSTRUCTIONS
 

--------------------------------------------------------------------------------


 
DELEK RESOURCES, INC.
YA Global Investments, l.p.     By: Yorkville Advisors, LLC
By:

--------------------------------------------------------------------------------

Its: Investment Manager
Name: Leonard Sternheim 
By:

--------------------------------------------------------------------------------

Its: Chief Executive Officer
Name: Mark Angelo
 
Its: Portfolio Manager




--------------------------------------------------------------------------------


 